The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 02/19/21.
a. Claims 1-16 have been canceled.
b. New claims 17-30 have been added.
c. Rejection to claims under Double Patenting is withdrawn since it has being amended and/or canceled accordingly.
d. Rejection to claims under 35 USC § 101 is withdrawn since it has being amended and/or canceled accordingly.
e. Rejection to claims under 35 USC § 112(b) is withdrawn since it has being amended and/or canceled accordingly.

Specification Objections
The disclosure is objected to because of the following informalities: 
It is required that continuing data is consistent in 1st paragraph of specification and Bib data sheet and therefore, it is necessary to update Patent No. 10,404,425.
Appropriate correction is required.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 17-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over  in view of Lee et al. (US 2014/0045514, “Lee”) in view of Banerjea (US 8,811,426, “Banerjea”).
Regarding claim 17, Lee discloses a wireless communication device which communicates with a first wireless communication device being capable of communicating with first terminals compliant with a first standard, second terminals compliant with a second standard and third terminals compliant with a third standard, the wireless communication device corresponding to one of the third terminals (See fig.1-4 and ¶.5-6, a plurality of IEEE 802.11 standards such as 802.11a-b, 801.11af, 802.11g, 802.11n, with a plurality of wireless terminals), the wireless communication device comprising:
- a receiver (See 13 fig.12, transceiver) configured to receive a first frame including a first field from the first wireless communication device (See S1130 fig.11 and ¶.213, a second STA receives a frame including TVHT operation information parameter from first STA; See ¶.217, implement the physical layer and/or an MAC layer according to IEEE 802; See S520 fig.5, ¶.81 and ¶.88, receiving a beacon frame at mode I device which is a dependent STA), wherein 
- the first field includes a first subfield (See fig.7 and ¶.111, a TVHT operation element formation includes Element ID, TVHT operation information, etc.; See fig.4 and ¶.112, operations of TVHT STAs in a BSS can be controlled by a TVHT operation element) and a second subfield (See fig.8 and ¶.115, TVHT operation information field includes Primary Channel Number, Channel Width, Channel Center Frequency Segment 0 & 1),
- the first subfield includes a first identifier being an identifier of the first field (See fig.7 and ¶.113, the element ID field may have a value corresponding to an ID indicating that a corresponding information element is the TVHT operation element;

    PNG
    media_image1.png
    136
    516
    media_image1.png
    Greyscale
), 
- the second subfield includes first information to designate a bandwidth used in communication with the first wireless communication device (See fig.8 and ¶.124-127, A TVHT AP announces channel width capability supported thereby in a supported channel width set subfield of a TVHT capability information field of a TVHT capability element. The bandwidth of a PPDU transmitted from the BSS may be a subset of the BSS operating channel width; See further fig.6 and ¶.104-108 for bandwidths;
   
    PNG
    media_image2.png
    139
    509
    media_image2.png
    Greyscale

 ), 
- the first identifier can be interpreted by the second terminals and the third terminals (See fig.4 and ¶.112-114, operations of TVHT STAs in a BSS can be controlled by a TVHT operation element. As shown FIG. 7, the format of the TVHT operation element may include an element ID field, a length field, a TVHT operation information field and a TVHT basic modulation and coding (MCS) set field; The element ID field of FIG. 7 may have a value corresponding to an ID indicating that a corresponding information element is the TVHT operation element; See ¶.141, a TVHT capability element recently received from the other TVHT STA or a supported channel width set subfield of an operating mode notification frame; See ¶.214, the second STA can determine the center frequency of an operation channel from the received TVHT operation information field in step S1140; Examiner’s Note: Fig.1-4 and ¶.5 show 802.11 components including a plurality of STAs with different standards), and 
- the first information can be interpreted by the third terminals (See ¶.116 and Table #1, Channel width field defines a BSS operation channel width and Fig.4 shows terminals within BSS1 and BSS2. Set to 0 for TVHT_W operation channel width; Set to 1 for TVHT_2W operation channel width; Set to 2 for TVHT_W + W operation channel width; Set to 3 for TVHT_4W operation channel width; Set to 4 for TVHT_2W + 2W operation channel width); and 
- controlling circuitry configured to extract the first information from the first field in the first frame and specify the bandwidth used in communication with the first wireless communication device based on the first information (S1140 fig.11 and ¶.214, the second STA extract operation information to determine the center frequency of an operation channel from the received TVHT operation information field; See ¶.131 and Table #2, TVHT operation element channel width field and BSS operating channel width; Examiner’s Note: the encoded fields are extracted to read the field information used to TVHT operation by setting a channel with the field information for WLAN operation as shown in Fig.3-5).
Lee discloses the method of “performing channelization such as determination of the center frequency of an operation channel using set values of subfields included in the received TVHT operation information field and to carry out MAC and/or PHY operations according to channelization (Lee, See ¶.219)”, but does not explicitly shows that VHT operation element in the MAC frame which meets the claim limitations “a first frame (i.e., MAC frame) including a first field (i.e., VHT operation element as indicated in claim 19).”
However, Banerjea discloses that “an example structure of a MAC packet 400 that includes a VHT (very high throughput) operation element 410 which is used to indicate bandwidth. The VHT operation element 410 includes one or more fields, for example, an element ID 420, length 430, channel width 440, and/or other fields f1 450, and f2 460. In one embodiment, the channel width field 440 is used to indicate which bandwidth the station 125 is operating at. For example, values may be set as follows: 0 for 20 and 40 MHz; 1 for 80 MHz; 2 for 160 MHz; and 3 for 80+80 MHz (Banerjea, See col.6, lns.29-38 and Fig.4 below,

    PNG
    media_image3.png
    304
    514
    media_image3.png
    Greyscale
).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “a structure of a MAC packet comprising a VHT (very high throughput) operation element” as taught by Banerjea into the general WLAN system of Lee, so that it provides a way of indicating which bandwidth the station is operating at (Banerjea, See col.6, lns.29-38).

Regarding claim 18, Lee discloses “a value selected from a predetermined range of values can be set in the second subfield, the predetermined range of values includes at least one value which can be interpreted by the second terminals and at least one value which can be interpreted by the third terminals, and-2- 4834-7380-2441.1Atty. Dkt. No. 016887-1275the first information includes one value of the at least one value which can be interpreted by the third terminals (See ¶.116 and Table #1, Channel width field, i.e.. the second subfield, defines a BSS operation channel width and Fig.4 shows terminals within BSS1 and BSS2. Set to 0 for TVHT_W operation channel width; Set to 1 for TVHT_2W operation channel width; Set to 2 for TVHT_W + W operation channel width; Set to 3 for TVHT_4W operation channel width; Set to 4 for TVHT_2W + 2W operation channel width and values in the range of 5-255 are reserved; See ¶.145 and Table #4 for current channel width).”

Regarding claim 19, Lee does not explicitly disclose what Banerjea discloses “the first frame is a Medium Access Control (MAC) frame, and the first field is a very high throughput (VHT) Operation element in the MAC frame (Banerjea, See fig.4 and col.6, lns.29-38, an example structure of a MAC packet 400 that includes a VHT (very high throughput) operation element 410 which is used to indicate bandwidth. The VHT operation element 410 includes one or more fields, for example, an element ID 420, length 430, channel width 440, and/or other fields f1 450, and f2 460. In one embodiment, the channel width field 440 is used to indicate which bandwidth the station 125 is operating at. For example, values may be set as follows: 0 for 20 and 40 MHz; 1 for 80 MHz; 2 for 160 MHz; and 3 for 80+80 MHz).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 17.

Regarding claim 20, Lee discloses “the first subfield includes an Element ID field, and the second subfield includes a Channel Width field (See fig.7-8, Element ID and Channel Width).”

Regarding claim 21, Lee discloses “the second subfield includes a Channel Width field, a Channel Center Frequency Segment 0 field, and a Channel Center Frequency Segment 1 field (See fig.8, Channel width, Channel Center Frequency Segment 0 & 1).”

Regarding claim 23, Lee discloses “the first frame is a beacon frame (See S520 fig.5, beacon signal).”

Regarding claim 24, Lee discloses “the receiver is configured to wait for receiving signals at plurality of channels included in the bandwidth specified (See S510 fig.5, receiving ‘available channel list’; See fig.6, for bandwidths; See ¶.116 and Table #1, Channel width field, i.e.. the second subfield, defines a BSS operation channel width and Fig.4 shows terminals within BSS1 and BSS2. Set to 0 for TVHT_W operation channel width; Set to 1 for TVHT_2W operation channel width; Set to 2 for TVHT_W + W operation channel width; Set to 3 for TVHT_4W operation channel width; Set to 4 for TVHT_2W + 2W operation channel width and values in the range of 5-255 are reserved; See ¶.145 and Table #4 for current channel width).”

Regarding claim 25, Lee discloses “the receiver is configured to receive and decode a frame destined to the wireless communication device among a plurality of frames transmitted from the first wireless communication device via the plurality of channels included in the bandwidth specified (See S1140 fig.11, receiving a frame from first STA and decode the frame to determine channel center frequency based on TVHT operation information parameter).”

Regarding claim 26, Lee discloses “the control circuitry is configured to determine communication in use of a plurality of channels included in the bandwidth specified (See fig.9-10, a plurality of channels).”

Regarding claim 27, Lee discloses “at least one antenna (See fig.12 and ¶.163, an antenna).”

Regarding claim 28, Lee discloses “a first circuit configured to receive a wireless signal including the first frame via the antenna, and a second circuit configured to the wireless signal to convert a digital signal and modulate the digital signal to obtain the first frame (See fig.7 and ¶.112, Operations of TVHT STAs in a BSS can be controlled by a TVHT operation element. As shown FIG. 7, the format of the TVHT operation element may include an element ID field, a length field, a TVHT operation information field and a TVHT basic modulation and coding (MCS) set field).”

Regarding claim 29, Lee discloses “the wireless communication device is a personal computer, a mobile terminal or a memory card (See fig.4 and ¶.73, a laptop, computer, a cellular phone, etc.).”

Regarding claim 30, it is a method claim corresponding to the device claim 17 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Banerjea and further in view of Seok (US 2016/0007325, “Seok”).
Regarding claim 22, Lee and Banerjea disclose “the first terminals are IEEE 802.11n terminals (Lee, See ¶.5, 802.11n), the second terminals are IEEE 802.11ac terminals (Banerjea, See col.1, lns.28-31),” but do not explicitly disclose what Seok discloses “the third terminals are IEEE 802.1 lax terminals (Seok, See ¶.94, VHT PPDU; See ¶.103, High Efficiency WLAN (HEW) system, that operates in 2.4 GHz or 5 GHz and supports a channel bandwidth (or channel width) of 20 MHz, 40 MHz, 80 MHz, or 160 MHz. The present invention provides a new PPDU frame format for the IEEE 802.11ax HEW system).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “HEW system supporting channel width of 20 MHz, 40 MHz, 80 MHz, or 160 MHz” as taught by Seok into the system of Lee and Banerjea, so that it provides a way of supporting High Throughput (HT) at a data processing rate of up to 540 Mbps, minimize transmission errors, and optimize data rate (Seok, See ¶.6).

Response to Arguments
Applicant’s arguments with respect to claim have been considered, but are moot because the previous claims 1-16 have been canceled and a new Office Action as a Final is applied for the new claims 17-30 with a new prior art by Lee.

                                              Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411